DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  While the claims recite “an autonomous running working machine”, this machine is only secondary to the wireless power transfer structure that includes a core extending out from within the primary coil.  The machine itself is not critical to the coil-core structure.  Similarly, it is not critical that the machine is a “working” machine or “autonomous”.  
Claim Objections
Claim 7 is objected to because it incorrectly recites “and a core, of a magnetic substance, into which the power transmission coil is inserted”.  As shown throughout the figures (and correctly recited in claim 1), the core is inserted into the transmission coil (not the other way around).  
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 6,075,433).
With respect to claim 1, Ono discloses an autonomous running working machine that receives power wirelessly fed from a station (fig 1; col. 3), comprising 
a power reception coil (13) that is magnetically coupled to a power transmission coil (11) into which a core (12) of a magnetic substance is inserted, the power transmission coil being provided in the station, 
wherein the power reception coil includes an open portion (see fig 1) through which the core passes when the autonomous running working machine enters the station (col. 3, lines 52-55).  
The limitation in the preamble of “an autonomous running working machine” is interpreted as being directed to the intended use of the system.  MPEP §2111.02.  The preamble does not limit the structure of the claimed invention.  The claimed invention is a receiver coil with an open portion that receives the transmitter core.  That this wireless power transfer system exists on a vehicle or that the vehicle is “autonomous” is irrelevant.  It does not further limit the structure of the receiver coil and its open portion. 
During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art.  MPEP §21110.02(II).  In the instant application, the “autonomous running working machine” does not result in any structural difference in the reception coil.  

It is also noted that the power transmission coil and its core are not positively introduced as claimed limitations.  The claim is directed to the power reception coil only and that the open portion is structured to receive the (unclaimed) core when the two halves (transmitter/receiver) are brought into proximity.
Ono discloses a transmitter with an extending core that fits into the open portion of a receiver.  This anticipates the limitations (the reception coil and its open portion) of claim 1. 
Regarding dependent claims 2-4, the following analysis of Ono is applied. 
Ono explicitly states that the two sides are “packaged in separate enclosures that are completely independent from each other” (col. 1, lines 14-16).  Thus, the reference provides an enabling disclosure for physically separating the two pieces (14, 15) and placing them at an angle, as demonstrated below in the annotated version of Ono’s figure 2. 

    PNG
    media_image1.png
    620
    902
    media_image1.png
    Greyscale


With respect to claim 3, Ono discloses the power reception coil includes a low-position portion (B in the annotated figure) that is arranged at a position lower than the leading end of the core.  
With respect to claim 4, Ono discloses the low-position portion is provided within a range including a rear end portion that is opposed to the front end portion or between the rear end portion and the front end portion.  The Ono low-position portion B is “within a range” that makes it successfully mate with the transmission.  This range is defined by a random “rear end portion” and the front end portion A (from claim 2).  The “rear end portion” in claim 4 serves no other purpose than to be a marker for defining a “range” that itself has not use.  Ono’s device is angled in the same manner as shown in the applicants’ figure 4 and, thus, would have the same “range”.
Regarding claims 2-4, Ono provides the disclosure necessary to separate the two halves and then bring them back together at an angle.  This creates the “front end portion” and the “low-position portion”, as claimed.  It appears that these portions are just names for the top and bottom edges of the open portion; they are not narrowing structural limitations.  Ono has the same edges as shown in the applicants’ figures.
With respect to claim 5, Ono discloses 

the autonomous running working machine includes an engagement portion (side walls of the open portion of 15) that engages with the power transmission cover when the autonomous running working machine enters the station.  
The applicants’ specification defines the engagement portion as the surfaces of the open portion (par 31).  Ono discloses the same surfaces.
With respect to claim 6, Ono discloses 
wherein the power transmission cover (not claimed) includes a convex projecting portion (the portion that extends from 14 and contains 12; see fig 1; not claimed) that stores the core (also not claimed), 
the engagement portion includes a recessed portion (the open portion within 15; see fig 1) that engages with the projecting portion, and 
the power reception coil is provided so as to surround the recessed portion (see fig 1).  
Regarding claims 5-6, the claims are limited to the receiver.  The transmitter is not claimed.  As such, the cover and its convex projecting portion are not positively recited as claimed limitations. 
With respect to claim 7, Ono discloses a wireless power feeding system (fig 1; col. 3) comprising: 
a station (14); and  - 27 – 

wherein the station includes a power transmission coil (11) and a core (12), of a magnetic substance, into which the power transmission coil is inserted, 
the autonomous running working machine includes a power reception coil (13) that is magnetically coupled to the power transmission coil, and 
the power reception coil includes an open portion through which the core passes when the autonomous running working machine enters the station (see fig 1).
Ono disclose the wireless power feeding system, as discussed above in the art rejection of claim 1.  Claim 7 incorporates both the transmitter and receiver into the system (as opposed to just the receiver in claim 1). 
The claim defines the “station” as including the power transmission coil and magnetic core.  Ono discloses these limitations, and thus anticipates the limitation of the station.
The claim defines the “autonomous running working machine” as including the reception coil and an open portion.  Ono discloses these limitations, and thus anticipates the limitation of the machine.  The claim does not recite any structural features of the machine that would make it a “working” machine, allow it to be “running” (i.e. mobile), or allow it to be “autonomous”.  The claim does not define a motor, wheels, computer, or any other device that would give any weight to the terms “autonomous”, “running”, “working”, or “machine”. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Of the references cited in the enclosed PTO-892 form, the applicants’ attention is directed to the following references which explicitly disclose a coil with an extending core that is inserted into an open portion of an opposing coil.
Kuki (US 6,127,800) at figure 5 
Dynes (US 9,240,276) at figures 2-3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415.  The examiner can normally be reached on Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/ADI AMRANY/Primary Examiner, Art Unit 2836